Citation Nr: 1727253	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  10-08 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, VA.


THE ISSUE

Entitlement to a rating in excess of 40 percent for cervical spondylosis status post C3-4, C4-5, and C7-T1 anterior cervical discectomy and fusion following a temporary total evaluation because of treatment for a service-connected condition requiring convalescence (to include consideration of whether separate rating may be assigned for any additional disability effected by the service-connected cervical disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Cooklin, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1978 to June 1991.  
  
This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in August 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  This decision assigned a temporary rating of 100 percent for surgical treatment and a 40 percent evaluation from July 1, 2014.  A September 2014 rating decision extended the temporary 100 percent evaluation and assigned a 40 percent evaluation from August 1, 2014.  The Veteran has appealed the assignment of the 40 percent rating.  While the Veteran's representative indicates in its May 2017 post-remand brief that service connection for migraine is at issue, it appears it is moot-a separate rating decision in March, 2017, granted service-connection for headaches.  

The issues of service connection for lower back, hips, bilateral legs, and dry mouth have been raised by the record in May 2015 and March 2016 statements, and were referred back in the Board's previous remand order.  It does not appear that any action has been taken by the AOJ on the issue. As the Board does not have jurisdiction, the issue is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016).  


FINDING OF FACT

For the entire appeal period following a temporary total evaluation because of treatment for a service-connected condition requiring convalescence, the Veteran's cervical spondylosis status post C3-4, C4-5, and C7-T1 anterior cervical discectomy and fusion, exhibited unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.   


CONCLUSION OF LAW

Entitlement to a rating in excess of 40 percent for cervical spondylosis status post C3-4, C4-5, and C7-T1 anterior cervical discectomy and fusion following a temporary total evaluation because of treatment for a service-connected condition requiring convalescence (to include consideration of whether separate rating may be assigned for any additional disability effected by the service-connected cervical disability) has not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5010-5242 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).  

The Board has considered whether it is necessary to remand the cervical disability claim in light of the holding in Correia v. McDonald, 28 Vet. App. 158 (2016).  As will be discussed in more detail below, the Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of range of motion testing on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint in compliance with 38 C.F.R. § 4.59 (2016).  The Board notes that the Veteran is already in receipt of a rating for his cervical disability that contemplates the maximum loss of range of motion and unfavorable ankylosis of the cervical spine, and that the only way he may receive a higher schedular rating is by demonstrating unfavorable ankylosis of entire spine.  Thus, entitlement to an increased rating may only be demonstrated by showing that the entire spine is fixed in flexion or extension, as discussed further below.  The Board therefore finds that a remand of this claim in order to obtain an examination that complies with Correia would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (concluding that remand is unnecessary where it "would result in this Court's unnecessarily imposing additional burdens on the [Board] with no benefit flowing to the veteran").

Legal Criteria, Factual Background, and Analysis

The VA's Schedule for Rating Disabilities (Schedule) sets the criteria for rating veteran's impairments.  38 U.S.C. § 1155; 38 C.F.R., Part 4 (2016).  The Schedule ratings represent a percentage of impairment in civil earning capacity resulting from a veteran's service-connected disabilities, and correspond to a diagnostic code identifying various disabilities.  38 U.S.C.A. § 1155 (West 2014) ; 38 C.F.R. § 4.1  (2016).  

For initial service-connected claims, the Board reviews all the evidence and medical history of record.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  While every detail need not be discussed, reasonable doubt is decided in favor of the veteran-if a there is uncertainty as to which of two ratings apply under a diagnostic code, the higher rating is applied.  38 C.F.R. § 4.3 (2016).  Where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In an increased rating claim, the claimant is generally presumed to be seeking the maximum benefit allowed by law and regulation.   AB v. Brown, 6 Vet. App. 35 (1993).  

Staged ratings, the practice of determining whether separate ratings may apply for different periods of time where a disability varies in severity over the period, applies to both initial ratings and to claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999), Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson  at 126.  

Individual disabilities are assigned separate diagnostic codes.  38 C.F.R. § 4.27  (2016).  When a question arises as to which of two disability evaluations applies under a particular diagnostic code, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable diagnostic codes.  Schafrath, supra.  After careful consideration of the evidence, any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 .

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the veteran experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40  and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7   (1996).
In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court explained that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance 
(§ 4.40), less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (§ 4.45 ). Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  However, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Mitchell, 25 Vet. App. at 33 and 43.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  38 C.F.R. § 4.59.  Consideration of 38 C.F.R. § 4.59  is not limited to cases involving arthritis, and allows for a  rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  Thus, actually painful, unstable, or misaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 38 C.F.R. § 4.59. 

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45. The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance." Id., quoting 38 C.F.R. § 4.40. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102 , 4.3. 

Cervical Spondylosis (Cervical Spine Disability) 

The Veteran contends that he is entitled to a higher rating for his service-connected 
cervical spondylosis status post C3-4, C4-5, and C7-T1 anterior cervical discectomy and fusion, hereinafter referred to as "cervical spine disability."  Such disability is rated as 40 percent disabling under Diagnostic Codes 5010-5242.  

Under VA's Rating Schedule, disabilities of the spine are to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

As noted, the Veteran's service-connected cervical spine disability is currently evaluated pursuant to DCs 5010-5242.   Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  In this case, the first DC is assigned for traumatic arthritis under DC 5010, while the second DC is assigned for degenerative arthritis of the spine under DC 5242.  

The General Rating Formula provides the same rating criteria for Diagnostic Codes 5235 through 5243.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.  

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. Id. Note (1). 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  See also Plate V.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  

Note (4) provides that the rater is to round each range of motion measurement to the nearest five degrees.  Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the  following: difficulty walking because of a limited line of  vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal  margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, IVDS is evaluated on the total duration of incapacitating episodes over the past 12 months. A 10 percent rating requires that the disability be productive of incapacitating episodes having a total duration of at least one but less than two weeks during the past 12 months.  A 20 percent rating requires that the disability be productive of incapacitating episodes having a total duration of at least two but less than four weeks during the past 12 months.  A rating for 40 percent requires the disability be productive of incapacitating episodes having a total duration of at least 4 but less than 6 weeks during the past 12 months.  A maximum 60 percent rating is available when the condition is manifested by incapacitating episodes having a total duration of at least six but less than 12 weeks during the past 12 months.  38 C.F.R. § 4.71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2016).  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. Id. Note (1).  

Analysis 

A February 2014 VA neurosurgery note indicated that the Veteran had full range of motion in the cervical spine.  He also had repeated neurological studies done that were noted to be severely abnormal, resulting in upper extremity weakness (which is already separately service-connected).

In an examination of the Veteran by VA in November 2016, the examiner noted degenerative arthritis of the spine and spinal fusion were present.  The exam was negative for ankylosing spondylitis, cervical strain, segmental instability, spinal stenosis, spondylolisthesis, and vertebral dislocation or fracture.  

Forward flexion was measured to 15 degrees, extension to 40 degrees, right lateral flexion to 20 degrees, left lateral flexion to 25 degrees, right lateral rotation to 40 degrees, and left lateral rotation to 50 degrees.  There were no reported flare ups.  The Veteran self-reported being unable to move quickly, to lift beyond 60 pounds, twist, play sports or exercise, drive, or do household chores involving heavy lifting.  The examiner noted pain causing functional loss, but no evidence of pain with weight bearing.  The examiner noted that three prior cervical fusions had resulted in limited mobility due to ankylosis, and found unfavorable ankylosis of the entire cervical spine.  IVDS of the cervical spine was found, but the Veteran did not have any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  IVDS with incapacitating episodes having a total duration of at least six weeks during the past 12 months were not present.  Evidence the Veteran's condition caused marked interference with employment, frequent periods of hospitalization, or signs, symptoms, or manifestation not covered by the evaluation standards were not present.  Other neurologic abnormalities related to a cervical spine condition (such as bowel or bladder problems due to cervical myelopathy) were not found.  Work restrictions consistent with the Veteran's reported functional impairment (i.e., no heavy lifting) were noted.  

The diagnosis from the November 2016 exam was multilevel cervical DJD, w/myelopathy, bilateral cervical radiculopathy, cervical surgery X3 w/fusion X2, degenerative arthritis of the spine, intervertebral disc syndrome, and spinal fusion.  The combined range of motion of the cervical spine was greater than 170 degrees, but not greater than 335 degrees.  Forward flexion of the cervical spine was 15 degrees or less, with painful motion noted.  

After a careful and thorough review of all the medical and lay evidence of record and taking into account possible additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, the Board finds that the currently assigned 40 percent disability rating for the Veteran's service-connected cervical spine disability with degenerative arthritis and IVDS approximates the Veteran's current degree of disability.  

Based on the symptoms described above, the Board finds that a rating in excess of 40 percent is not warranted at any time during the appeal period.  The evidence does not reveal the Veteran has unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of entire spine.  

In evaluating the Veteran's increased rating claim under DeLuca and Mitchell, supra, the Board notes that the Veteran endorsed symptoms of pain with quick movements, weight lifting and exercise restrictions, and there has been objective evidence of painful motion on examination.  Despite the foregoing, the Board finds that any additional functional limitation caused by the Veteran's pain or stiffness is contemplated by the 40 percent currently assigned, as examiners have consistently noted there was no additional impairment in terms of limitation of range of motion caused by pain, weakness, fatigability, incoordination, or lack of endurance with exercise or repetitive use testing, or due to flare-ups.  Therefore, the Board finds that a higher rating is not warranted based on application of 38 C.F.R. §§ 4.40 and 4.45.

The Board has considered whether a higher rating may be granted under the Formula for Rating IVDS Based on Incapacitating Episodes.  There is, however, no lay or medical evidence showing the Veteran's cervical spine disability is manifested by incapacitating episodes of IVDS requiring treatment and bed rest prescribed by a physician.  Therefore, the Veteran's cervical spine disability does not warrant a higher disability rating based upon intervertebral disc syndrome or incapacitating episodes.

As noted above, when evaluating the disability rating assignable to a spinal disability, the Board must consider any neurologic abnormalities associated with the spinal disability.  There is no lay or medical evidence showing the Veteran's cervical spine disability has been manifested by a separately ratable neurologic disability, to include bowel or bladder dysfunction.  Therefore, the Board finds the preponderance of the evidence does not reflect that the Veteran experiences bladder, bowel, or other objective neurologic abnormalities as a result of his service-connected cervical spine disability; thus, a separate compensable rating is not warranted. 

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected cervical spine disability; however, the Board finds that his symptomatology has been stable throughout the appeal period.   Therefore, assigning staged ratings for such disabilities is not warranted. 
All evidence, medical or lay, submitted during the course of an appeal must be addressed when VA renders a decision on a claim.  38 U.S.C. § 5107(b).  In particular, an analysis of the competency and credibility of the evidence must be undertaken by VA before assigning probative weight to the evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that "[w]hether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board"); see also Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991) (holding that "[d]etermination of credibility is a function for the BVA").
Competent lay evidence is defined as any evidence "not requiring that the proponent have specialized education, training, or experience," but is provided "by a person who has knowledge of facts or circumstances and conveys matters that can be  observed and described by a lay person."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, 
(2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a 
medical professional.  See Jandreau at 1376.  

To the extent that the Veteran contends that his neck injury is more severe than currently evaluated, the Board observes that the Veteran is competent to report symptoms capable of lay observation, such as limitation of activities.  However, the Veteran is not competent to report that his cervical disability is of sufficient severity to warrant a greater than 40 percent evaluation under applicable VA rating tables, as such an opinion requires medical expertise.  Jandreau at 1376, Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Board acknowledges the Veteran's reports of long standing problems with his neck. However, even after considering such contentions as to the effects of the disability on his daily life, the Board finds that the criteria for an evaluation in excess of 40 percent have not been met.  

In summary, the Board finds the preponderance of the evidence is against assigning a disability rating in excess of 40 percent for service-connected cervical spine disability.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
ORDER

Entitlement to a rating in excess of 40 percent for cervical spondylosis status post C3-4, C4-5, and C7-T1 anterior cervical discectomy and fusion ("cervical spine disability"), following a temporary total evaluation because of treatment for a service-connected condition requiring convalescence (to include consideration of whether separate rating may be assigned for any additional disability effected by the service-connected cervical disability) is denied.  





____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


